Citation Nr: 1433878	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected hepatitis C.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1989.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

REMAND

In the December 2013 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the etiology of fibromyalgia.  The examiner was asked to specifically acknowledge and consider competent lay evidence of the Veteran's reported symptoms of fibromyalgia.

At a February 2014 VA examination, while the examiner stated that consideration had been given to the lay evidence in the claims file, the remarks by the Veteran's son and sister during the examination, and the Veteran's testament of symptoms related to fibromyalgia, the examiner's rationales do not indicate such consideration.  

In opining that the fibromyalgia did not have its onset during active service, the examiner relied on the lack of documented complaints in the medical records.  The Board notes that lay statements from the Veteran, her husband, son, and caregiver date the onset of fibromyalgia symptoms to the mid to late 1980s, during service.  However, the examiner did not address those statements.

In opining that the fibromyalgia was not caused or aggravated by the service-connected hepatitis C, the examiner relied on the lack of documentation in the claims file.  The examiner acknowledged the January 2010 private rheumatologist's opinion that it is possible that the fibromyalgia is secondary to hepatitis C.  The examiner observed that the medical literature suggests that myalgias and arthralgias commonly present as manifestations of hepatitis C.  The examiner then stated that there was no documentation in the claims file in relation to the January 2010 opinion indicating the exclusion of the rheumatological manifestations of hepatitis C to suggest that the fibromyalgia is secondary to or aggravated by hepatitis C.  The Board observes that the Veteran stated during the examination that the soreness around her joints, which she attributed to fibromyalgia, had become progressively worse over the years and she was able to distinguish the fibromyalgia type pain from other musculoskeletal symptoms.  Those statements suggest the possibility of aggravation.  However, the examiner did not address those statements.  Moreover, in indicating that hepatitis C has not been excluded as the cause of the fibromyalgia type symptoms, the examiner appears to question the diagnosis of fibromyalgia.  The Board observes that the diagnosis of fibromyalgia is not in question.

The Board finds that the Veteran should be scheduled for another examination to obtain more complete opinions that take into account the lay statements of record, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, by a medical doctor examiner who has not previously examiner her, to determine the etiology of the diagnosed fibromyalgia.  The examiner should review the claims file and note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner should specifically acknowledge and consider competent lay evidence of the Veteran's reported symptoms of fibromyalgia.  The examiner should provide the following.

(a) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed fibromyalgia had its onset during active service.  The examiner should report the evidence relied upon in making the determination of the onset of fibromyalgia. 

(b) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed fibromyalgia was caused by or is related to service-connected hepatitis C.

(c) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed fibromyalgia has been aggravated beyond the normal progression of the disorder by service-connected hepatitis C.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

